Case: 13-12105   Date Filed: 07/18/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12105
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00153-ODE-RGV-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

ALVARO CARRAZA ECHEVERRIA,
a.k.a. Chato,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 18, 2014)

Before CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
             Case: 13-12105    Date Filed: 07/18/2014   Page: 2 of 2


      Marcia G. Shein, appointed counsel for Alvaro Carraza Echeverria, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion is GRANTED, and Echeverria’s conviction and sentence are

AFFIRMED.




                                       2